MEMORANDUM OPINION
BRETT, Presiding Judge:
This is an appeal from a conviction for the crime of “Escape.” Plaintiff in error, escaped from custody while he was at the University Hospital in Oklahoma City. He *655was an inmate of the state penitentiary and was granted special permission to attend the hospital for his own benefit, when he escaped from the custody of the guard. Defendant was tried on the charge, without a jury, and the court assessed his punishment at two years confinement.
After examining the briefs and record filed in this case, we are of the opinion defendant’s contention that he was denied a speedy trial is without merit, and the appeal herein should therefore be affirmed.
It is therefore the order of the Court that the judgment and sentence in Pittsburg County District Court case number 6102 shall be affirmed.
BUSSEY, J., concurs.
NIX, J., not participating.